Mr. Justice Bristow delivered the opinion of the court: Plaintiff in error, Charlie Chinn, appearing in his own behalf, prosecutes this writ of error for a review of the common-law record of his 1954 conviction of the crime of armed robbery. The judgment entered herein which is challenged because the sentence is allegedly too uncertain and ambiguous reads as follows: “Defendant sentenced to the Illinois State Penitentiary for a term of not less than one year nor more than life and it is provided that as a part of this sentence he be confined not less than eight years nor more than fifteen years.” This court had occasion to consider this identical problem at this term in case No. 33795, People v. Whitcomb, and concluded that the challenged sentence duly complied with section 2 of the Sentence and Parole Act as amended in 1943. People v. Stacker, 5 Ill.2d 55. We adhere tO' the conclusions reached in the Whitcomb case, thus necessitating an affirmance of the judgment entered herein. Judgment affirmed.